Citation Nr: 1611169	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  09-11 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a pars fracture of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and G. G.


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2014 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In June 2014 and July 2015, the Board remanded the current issue for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.

In July 2015, the Board remanded this claim to afford the Veteran an initial VA examination and medical opinion addressing whether a reported in-service fall from a ladder in 1990 caused his current back disability.  The examiner was specifically asked to address both that fall and the Veteran's report of having participated in gymnastics until the age of 23.  The requested examination and opinion were provided in October 2015.  In issuing a negative opinion, however, the examiner merely stated that there was insufficient documentation in the records to confirm a service-related condition, noting that an exit examination was unavailable for review, and did not address either the in-service fall or the Veteran's history of gymnastics participation.  Based on the foregoing, the Board finds that remand for an additional opinion is necessary.

Additionally, the AMC reported reviewing medical records from the West Los Angeles VA Medical Center dating through September 2015 in its most recent supplemental statement of the case, and those records have not been associated with the claims file.  On remand, those records, as well as any additional relevant VA treatment records, should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all relevant VA treatment records dating from July 2014 to the present.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2.  Then, send the claims file to an orthopedic specialist for review.  If he or she determines that an examination or any tests are necessary to render the opinion, such should be scheduled.

Following review of the claims file, the specialist should provide an opinion as to whether any low back conditions diagnosed during the claim period, including the bilateral pars defects discussed during November 2007 VA treatment and the degenerative arthritis of the spine referenced by the October 2015 contract examiner, are at least as likely as not (50 percent probability or greater) related to an in-service event or injury, to include a fall of approximately four or five feet from a ladder in 1990, during which the Veteran landed on his feet with his back hyperextended.  The specialist should explain the medical basis for all conclusions reached, and should specifically address the aforementioned in-service fall and the Veteran's report of participating in gymnastics until the age of 23.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



